Citation Nr: 0411662	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  98-01 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to a compensable evaluation for right middle 
finger synovectomy residuals.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1976 to October 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in August 1997, which granted service connection for 
residuals of a right middle finger surgery, but assigned a 
noncompensable evaluation therefor effective on November 1, 
1996.    

The veteran affirmatively waived his right to a personal 
hearing before a Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  There is no objective evidence of residual disability of 
the veteran's right middle finger, post synovectomy.

2.  The veteran has subjective complaints of pain and 
stiffness in the proximal interphalangeal (PIP) joint of the 
right middle finger. 

3.  There is no evidence of functional loss due to pain; 
weakened movement; excess fatigability; incoordination; nor 
is there evidence that the reported pain in the right middle 
finger PIP joint is due to synovectomy residuals, ruling out 
nonservice-connected polyarthralgia or arthritis.  


CONCLUSION OF LAW

Criteria for entitlement to a compensable evaluation for the 
veteran's right middle finger synovectomy residuals have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  38 
C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59 (2003); § 4.71a, 
Diagnostic Codes 5154, 5226 (2002) and 5226, 5229 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, under VCAA, VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102; 5103 (West 2002).  
There is no issue in this case as to providing an appropriate 
application form, or as to the completeness of the 
application.  First, in the Supplemental Statement of the 
Case (SSOC) dated in January 2003, the RO advised the veteran 
of VA regulations pertaining to the duty to assist (38 C.F.R. 
§ 3.159).  Thereafter, in June 2003, the RO sent the veteran 
a letter advising him of the status of his claim, 
specifically discussing the duty to assist; what evidence and 
information are required to show entitlement to benefits on 
his claim; what evidence and information are in the file; 
what additional evidence and information are needed; what 
specifically the VA would do to assist him in developing his 
claim; what specific evidence the VA is responsible for 
obtaining; and what the veteran is responsible for doing to 
help the VA assist him in developing the claim.  The letter 
further advised the veteran where and when to send any 
additional information and evidence and how he can contact VA 
if he has questions or needs assistance.  

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  The RO has obtained and associated 
with the claims folder relevant evidence, which includes VA 
medical treatment records.  The record also indicates that 
the veteran recently afforded a VA medical examination in 
connection with his claim.    

The Board notes that, after the issuance of an updated SSOC 
in January 2004, the veteran did not send any additional 
evidence to support the claim or indicate that he desired 
further VA assistance or inquire about any issue concerning 
the VCAA.  The Board finds it reasonable to construe these 
facts to mean that the veteran is satisfied with the VCAA 
notification and evidentiary development in his claim.  In 
light of all of the above, the Board finds that VA has 
fulfilled its notification and assistance obligations 
consistent with VCAA, VA regulations implementing VCAA, and 
applicable precedent, including Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In conclusion, the Board finds that all reasonable efforts to 
secure and develop the evidence necessary for an equitable 
disposition of the matter on appeal have been made by the 
agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to establish a 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).  The 
Board concludes that a decision on the merits now would not 
violate the VCAA, nor prejudice the veteran under Bernard v. 
Brown, 4 Vet. App. 384 (1993).  
II.  Laws and Regulations Governing Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).  
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2003).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is based on a review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).

The Board notes that the rating criteria for ankylosis and 
limitation of motion of the fingers were revised while the 
claim was pending.  See 67 Fed. Reg. 48,784-48,787 (July 26, 
2002).  The Board will review old and new criteria and apply 
those more favorable to the veteran from the effective date 
of the amendment, which is August 26, 2002.  See VAOPGCPREC 
7-03 (2003).

Prior to August 26, 2002, the rating criteria provided that a 
10 percent rating was warranted for either favorable or 
unfavorable ankylosis of the middle finger of the hand (for 
both the major and minor hand).  38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (2002).  Extremely unfavorable ankylosis 
was rated as amputation, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5154 (2002).  Amputation of the middle finger warranted 
a 10 percent rating if there was not metacarpal resection, at 
the proximal interphalangeal joint, or proximal thereto.  A 
higher rating, of 20 percent, was not assigned for amputation 
of the middle finger unless there was metacarpal resection 
(more than one-half the bone lost).  38 C.F.R. § 4.71a, 
Diagnostic Code 5154 (2002).

Subsequent to August 26, 2002, the rating criteria for 
amputation were not changed, but the rating criteria for 
ankylosis of the fingers were changed, and a rating based on 
limitation of motion of the fingers was added.  See 67 Fed. 
Reg. 48,784-48,787 (July 26, 2002).  Under the new rating 
criteria, a 10 percent rating is still the maximum for either 
favorable or unfavorable ankylosis of the middle finger of 
either hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2003).  
In addition to ankylosis, the new rating criteria instruct 
that disability of the finger is to be considered under the 
amputation codes, and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  Id.  The 
maximum evaluation for limitation of motion of the middle 
finger is 10 percent, with evidence of a gap of one inch (2.5 
cm) or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible; or, with extension limited by more than 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2003).  

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history as 
provided in the claims folder to determine whether a higher 
evaluation for a service-connected disability is warranted.  
See 38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, the regulations do not give 
past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
claims for increased evaluations for service-connected 
disabilities, current extent of disability is of primary 
concern.  Id.  Accordingly, in such claims, as the one here, 
the Board focuses upon contemporaneous evidence of the extent 
of the disability claimed.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The U. S. Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321 in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally review all evidence of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321 only where 
circumstances are presented which the Director of VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

III.  Evidence

The record shows that the veteran had his most recent VA 
orthopedic/joints (compensation and pension, or C&P) 
examination in July 2000.  The examination report discusses a 
prior diagnosis of osteoarthritis of the hands (see, e.g., 
May 2000 VAMC "problem list"), for which service connection 
is not in effect (see November 2002 rating decision).  The 
veteran reportedly began having swelling in the PIP (proximal 
interphalangeal) joint of the right middle finger around 
1995-96.  He reportedly experiences stiffness and pain 
lasting 1-2 hours every morning, and sometimes, all day.  He 
takes Naprosyn and Darvocet to relieve these symptoms.  Cold, 
damp weather aggravates the symptoms.  The veteran is right-
handed and works at an automobile supply store.    

Upon examination, the VA physician stated: "Bilateral hands 
exhibit full range of motion of all IP [interphalangeal] 
joints with a thumb touching each fingertip and sweeping the 
palmar surface without difficulty and fingertips touch median 
transverse fold without any difficulties."  However, pain 
was noted in the interphalangeal joints of both hands.  There 
was no evidence of ankylosis.  X-ray results for the hands 
and wrists were "unremarkable."  The veteran was diagnosed 
with status post debridement PIP joint, right middle finger, 
without residuals, secondary to chronic polyarthralgias (non 
service-connected).  See July 2000 examination report.

The veteran also had a VA orthopedic examination in March 
1999.  The examination report provides that the veteran 
reported difficulty closing his right hand beginning in 1995, 
with swelling of the hand and pain radiating up to his arm.  
He further stated that he has a tingling sensation in the 
right middle finger, with some numbness, as his job requires 
regular use of a computer.  The veteran was observed opening 
and closing his hand without problems.  Examination of the 
PIP joint on the right third finger evidenced no swelling.  
The veteran could not actively flex to about 100 degrees at 
the PIP joint.  The examiner stated that the range of motion 
of the finger was within normal limits without neurovascular 
compromise.  The examiner compared the March 1999 X-rays to 
those taken in April 1997 (discussed below), and stated that 
the veteran has an old PIP injury of the fifth digit with a 
mild swan neck deformity.  The carpal bones appeared to be 
intact.  The assessment was status post right PIP joint 
synovectomy on the right middle finger.  See March 1999 VA 
examination report and X-ray report.    

The veteran had a C&P examination in April 1997 (a general 
medical examination not specific to the finger disability).  
The examination report states that there is "no deviation of 
the digits of the upper or lower extremities."  A report of 
X-rays taken of the right hand in April 1997 provides that 
the phalanges, metacarpal and carpal bones are normal in 
position and appearance; there were no fractures or 
dislocations identified.            

The veteran also received medical attention at the VA medical 
center (VAMC).  More specifically, he was seen at the VAMC 
several times in May through June 1998, for various 
complaints, including his right middle finger disability.  
The records of these visits indicate that he reported a right 
middle finger "joint problem," among other things, for 
which he was given Naprosyn.  May 1998 orthopedic 
consultation notes provide that the right middle finger is 
"essentially normal."  An X-ray report dated in June 1998 
provides that there is a right third distal interphalangeal 
joint space narrowing with osteophyte formation.  The 
physician interpreting the X-ray studies stated that this 
evidence might represent degenerative changes possibly 
secondary to a prior trauma.           
  
The record indicates no treatment for the right middle finger 
subsequent to 1998.  Specifically, the most recent group of 
VAMC treatment records, dated after the Spring of 1999 
through 2003, shows no treatment for the right middle finger 
disability.  Rather, they show treatment for illnesses 
apparently unrelated to the middle finger disability, 
including low back pain, right foot toe fracture, and pes 
planus.  

There also are records from an Army hospital dated between 
late 1999 and late 2003.  These records, too, discuss nothing 
about the treatment of, or any diagnostic testing for, the 
right middle finger disability.  Rather, they pertain to 
treatment apparently unrelated to the disability at issue, 
such as a urinary problem (apparently, for kidney stones). 

IV.  Analysis

Applying the above laws and regulations to the facts here, 
the Board finds that under both the old and new rating 
criteria, a compensable rating is not warranted.  First, with 
respect to ankylosis, 10 percent is the highest rating 
available for either favorable or unfavorable ankylosis under 
the old and new criteria.  38 C.F.R. § 4.71a, Diagnostic Code 
5226 (2002) and (2003).  Under old Diagnostic Code 5154 
(2002), extremely unfavorable ankylosis was rated as 
amputation.  There is no evidence of ankylosis in this case.  
See July 2000 VA examination report.  

Old Diagnostic Code 5154 provided for a 10 percent evaluation 
if the middle finger had been amputated, with no metacarpal 
resection at the proximal interphalangeal joint or proximal 
thereto.  There was no amputation performed here, and 
therefore, a compensable rating is not warranted on this 
basis.  

As for new Diagnostic Code 5229, 10 percent is the maximum 
rating possible for limitation of motion of the middle 
finger.  The most recent objective medical evaluation 
indicated a full range of motion of all IP joints with the 
thumb touching each fingertip and sweeping the palmar surface 
without difficulty; and fingertips touching the median 
transverse fold without any difficulties.  

The Board also has examined the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 to evaluate whether there is functional 
loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the veteran has reported frequent stiffness and pain 
specifically at the PIP joint in the right middle finger, as 
well as various other joints, with cold, damp weather 
aggravating these symptoms.  Recent VA examination also noted 
pain in the interphalangeal joints of both hands.  
Nonetheless, the Board notes that these complaints apparently 
are attributable, at least in part, to nonservice-connected 
chronic polyarthralgias.  See July 2000 VA examination 
report.  Moreover, the record indicates that the veteran has 
arthritis in his hands for which service connection is not in 
effect.  Further, while the veteran has subjective complaints 
of pain, there is no evidence of functional loss due to pain.  
Nor is there evidence of weakened movement, excess 
fatigability, or incoordination.  Nor is there evidence that 
the reported pain in the right middle finger PIP joint is due 
to synovectomy residuals, ruling out nonservice-connected 
polyarthralgia or arthritis.  On the contrary, recent medical 
evidence indicates that there are no residuals of surgery in 
the right middle finger.   

Finally, in this case, there is no showing of marked 
industrial interference or frequent hospitalizations.  In 
fact, the Board notes that the record contains no evidence of 
treatment specifically for the right middle finger after mid 
1998.  Nor is there evidence of loss of time from work or 
inability to perform the veteran's job at the auto supply 
store due to the claimed disability.  Accordingly, the Board 
finds no basis for further action with respect to the issue 
of extraschedular evaluation.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim.  
Accordingly, resolution of reasonable doubt in the veteran's 
favor under 38 U.S.C.A. § 5107(b) is not permissible. 


ORDER

A compensable evaluation is denied for right middle finger 
synovectomy residuals. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



